MEMORANDUM **
Goichi Suenaga appeals pro se the district court’s judgment dismissing his action alleging that he was entitled to United States citizenship. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion dismissals for failure to comply with a court order, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.
Suenaga faded to file an amended complaint as directed by the district court’s *344order of August 9, 1999. The district court warned Suenaga that failure to comply could lead to dismissal with prejudice and provided him with thirty days to file a third amended complaint. Under these circumstances, the district court did not abuse its discretion by dismissing Suenaga’s action with prejudice. See id. at 1261-62.
We decline to consider Suenaga’s remaining contentions raised for the first time on appeal. See Janes v. Wal-Mart Stores, Inc., 279 F.3d 883, 887 (9th Cir. 2002).
Suenaga’s motion to file an untimely and oversized reply brief is denied. See Fed. R.App. P. 31(a)(1); Ninth Circuit Rule 28-1.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.